Citation Nr: 1617041	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent prior to August 11, 2015, and in excess of 20 percent thereafter for chronic lumbar vertebral degenerative arthritis/disc disease.

3.  Entitlement to an initial rating in excess of 10 percent prior to August 11, 2015, and in excess of 20 percent thereafter for left lower extremity radiculopathy associated with chronic lumbar vertebral degenerative arthritis/disc disease.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy associated with chronic lumbar vertebral degenerative arthritis/disc disease.

5.  Entitlement to an initial rating in excess of 30 percent for gastritis/gastroesophageal reflux disease and diverticulosis.  

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to October 1990 and from November 1990 to May 1991.  She had subsequent service in the Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and November 2010 rating decisions of the VA Regional Office (RO) in Detroit, Michigan.  

The issues for increased ratings and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) are addressed in the Remand portion of the decision below.



FINDING OF FACT

Sleep apnea was not present during the Veteran's service and did not develop as a result of any incident during service.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records show no treatment or diagnosis of sleep apnea.  Examinations throughout her periods of active duty, as well as her National Guard service in February 1981, August 1985, June 1990, November 1990, March 1991, November 1991, and July 1997 revealed clinically normal pertinent systems 

and no reports of sleep apnea.  Her accompanying reports of medical history for all of those examinations show that the Veteran repeatedly denied frequent trouble sleeping.  There is no indication in the Veteran's service treatment records of any event, injury or disease to any pertinent system in service.  

The Veteran and her daughter testified that the Veteran had problems sleeping that began in service.  The Veteran testified that she had no problems before her deployment to Saudi Arabia.  Post-service medical records beginning in January 1998 confirm a current diagnosis of sleep apnea.  

The Veteran was afforded a VA examination in April 2012.  She reported having problems with sleeping while service and that after service, she still had daytime hypersomnolence.  The examiner opined that the Veteran's sleep apnea was "less likely as not" due to service.  The examiner reported basing the opinion on reviewing the claims file, history, physical examination, standard medical textbook, and their experience and expertise.  The examiner noted that the Veteran was diagnosed as having mild obstructive sleep apnea in 1998.  The examiner reported that the etiology of sleep apnea as per standard textbook was repetitive collapse of the upper airway during sleep due to anatomical abnormality of nasopharynx.  The examiner noted that the Veteran was diagnosed many years after leaving service and there was no documented evidence suggestive of sleep apnea condition during service or in civilian record immediately after leaving service.

A medical opinion without an examination was obtained in August 2015.  The examiner opined that after a review of the claims file, the service and post-service treatment records, and with consideration of the lay evidence of record, to include the Veteran and her daughter's statements that the Veteran experienced snoring symptoms since military service, the Veteran's diagnosed sleep apnea was "less likely than not" incurred in or is due to her active military service.  The examiner's rationale was that the Veteran was diagnosed with "MILD" (emphasis in original) sleep apnea many years after she came out of service.  The examiner reported that as per the Veteran's history, her main symptom was snoring and no witnessed apnea episodes by the family since she came out of service.  The examiner reported that etiology/risk factors of sleep apnea were advancing age, obesity, and craniofacial or upper airway soft tissue abnormalities, smoking, nasal congestion, menopause, and family history. 

The same VA examiner physically examined the Veteran in November 2015.  The Veteran stated that she could not sleep well since she came out of the service.  She said she had been having snoring for the last few years.  The Veteran reported being seen by a specialist at private facility in 1994, undergoing a test and was given a continuous positive airway pressure (CPAP) machine, which she could not wear.  She reported that she again underwent testing in 2007 and was diagnosed with mild sleep apnea.  The examiner opined that it was "less likely than not" incurred in or caused by her service.  The examiner reported that the rationale was as per review of the Veteran's service treatment records, VA treatment records, history, and physical examination of the Veteran.

Based on a review of the evidence, the Board concludes that service connection for sleep apnea is not warranted.  Although the evidence shows that the Veteran currently has sleep apnea it does not show that it is related to her military service.

The Veteran's service treatment records are silent for any complaints associated with sleep apnea.  The Board acknowledges the Veteran's and her daughter's reports of difficulty sleeping during service.  However, as discussed above, her reports of medical history for her examinations in service repeatedly show that she denied frequent trouble sleeping.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Her examinations throughout her military service showed normal pertinent symptoms.  Even if the Veteran had sleep disturbances during service, no medical professional has provided any opinion indicating that such was indicative of the onset of sleep apnea.  The evidence does not support a finding that the in-service incurrence or aggravation of an event, injury, or disease to any pertinent system actually occurred.  

Moreover, there is no nexus evidence to support a finding of service connection for sleep apnea.  The Veteran's treatment records do not include any opinion indicating that her sleep apnea was due to her military service or had its onset during service.  The only medical opinions of records, those of the VA examiners, shows that the Veteran's sleep apnea is not related to her military service.  As the 2015 examiner reviewed the Veteran's records, interviewed and examined her, taking into account the lay evidence regarding symptoms during service, and as their opinions are supported by a thorough rationale, the Board accords those opinions great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's own assertions as to the etiology of her current sleep apnea are not sufficient evidence to provide an etiology of her current sleep apnea.  Moreover, as noted above, the medical professionals considered the Veteran's statements when providing their opinions, and therefore, the Board finds those opinions are probative evidence against the claim.

The Board acknowledges the representative's argument in February 2016 that the November 2015 opinion is not adequate.  However, the previous opinion, by the same examiner, is more thorough.  Although the examiner had not examined the Veteran at the time of this opinion, the collective opinions in August and November 2015 are adequate.  In this case, the first evidence of sleep apnea is in 1998.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).   

Without probative evidence of an association between sleep apnea and the Veteran's active duty, service connection for sleep apnea is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and service connection for sleep apnea is not warranted.  See 38 U.S.C.A §5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for sleep apnea is denied.


REMAND

The Veteran was afforded a VA examination in August 2015 for her gastritis/GERD and diverticulosis.  The examiner was instructed in the Board's March 2015 remand to opine as to whether the Veteran's symptoms were productive of severe of "considerable" impairment of health.  As no such opinion was provided, a remand is necessary to obtain an addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, as the evidence shows that the Veteran receives vocational rehabilitation assistance, those records should be obtained.  Moreover, as development of evidence concerning the Veteran's employability is incomplete, the Board finds the issues concerning increased evaluations for chronic lumbar vertebral degenerative arthritis/disc disease; for left lower extremity radiculopathy, associated with chronic lumbar vertebral degenerative arthritis/disc disease; for right lower extremity radiculopathy, associated with chronic lumbar vertebral degenerative arthritis/disc disease; and for right lower extremity radiculopathy, associated with chronic lumbar vertebral degenerative arthritis/disc disease are intertwined with the issue of TDIU.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of her response, the RO must obtain any available updated VA treatment records dated from November 2015, as well as the Veteran's VA Vocational Rehabilitation files.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  After completion of all records development, an addendum opinion from the August 2015 examiner addressing the Veteran's gastritis/GERD and diverticulosis must be obtained.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

After reviewing the evidence, to include consideration of the lay statements of record, the examiner must opine as to whether the symptoms identified in the examination report are productive of severe impairment of health or "considerable" impairment of health.  

3.  The RO must review the addendum report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


